DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,180,846 to Mercure.
Re-claim 1, Mercure discloses a dolly configured to be towed by a tractor, the dolly comprising: a wheel 19; a brake device 13 applies a braking force to the wheel; a towbar 14 includes a coupling hole (as part of 21, which is a hole or recess and has a through hole for pin 27) into which a drawbar 15 of the tractor is inserted, the drawbar is inserted into the coupling hole, the dolly is coupled to the tractor via the towbar and the drawbar, the brake device switches from a braking state in which a braking force is applied to the wheel to a non-braking state in which the wheel is released from the braking force when the drawbar is inserted into the 
Re-claim 2, the brake device includes a braking portion 32A that applies a braking force to the wheel, a lever 25 that interlocks with the braking portion, and an urging portion 29 that urges the lever and the braking portion, the brake device is configured so that when the drawbar 15 is removed from the coupling hole, the lever is urged by the urging portion to at least partially close the coupling hole and the braking portion is urged by the urging portion to switch to the braking state, and the brake device is configured so that when the drawbar moves the lever, which closes the coupling hole, against an urging force of the urging portion and is inserted into 23P1P20200143US the coupling hole, the braking portion interlocks with the lever against the urging force of the urging portion to switch to the non-braking state.  Probe or pin 27 occupies a portion of the hole and is operatively moved by lever 25.
Re-claim 3, the brake device further includes a rod 28b coupling the braking portion 32A to the lever 25, the braking portion and the lever interlock with each other via the rod. 
Re-claim 4, the braking portion 32A presses against the wheel to apply a braking force to the wheel, see figure 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Foley, Kline, Waddle, May and Mercure each teach a dolly brake system.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 10, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657